IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                           Assigned on Briefs April 21, 2011

                  ANNE LAVOIE and JODEE LAVOIE
                               v.
            FRANKLIN COUNTY PUBLISHING COMPANY, INC.

                  Appeal from the Circuit Court for Franklin County
                 No. 17227CV/17241CV Thomas W. Graham, Judge


                 No. M2010-02335-COA-R9-CV - Filed May 17, 2011


These consolidated actions are before this Court on a Tennessee Rule of Appellate Procedure
9 interlocutory appeal from the trial court’s denial of summary judgment. We are asked to
consider whether, as a matter of law, a plaintiff is barred from maintaining a suit against an
employer under a sole theory of respondeat superior where the plaintiff settles her claim
against the employee, executes a release of all claims as to the employee, but reserves her
claim against the employer in a court order dismissing the employee with prejudice. We hold
that the plaintiff’s suit is barred. The judgment of the trial court is reversed, summary
judgment is granted to the employer, and the case is dismissed.

Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court Reversed and
                                    Case Dismissed

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, J.,
and D AVID R. F ARMER, J., joined.

Daniel M. Gass, Knoxville, Tennessee, for the appellants, Franklin County Publishing
Company, Inc., d/b/a The Herald Chronicle.

B. Timothy Pirtle, McMinnville, Tennessee, for the appellees, Anne Lavoie and Jodee
Lavoie.

                                         OPINION

       The trial court granted Appellant’s motion for interlocutory appeal, and this matter is
before us on the trial court’s denial of summary judgment. Consequently, the facts below are
adduced from the pleadings and the parties’ statements of undisputed facts. The automobile
accident giving rise to this litigation occurred on May 5, 2005. Plaintiff, Anne Lavoie, was
driving an automobile in which Plaintiff, Jodee Lavoie, was a passenger (together,
“Appellees”), when their vehicle was struck by an automobile driven by Defendant, Michael
Parsley.1 At the time of the accident, Mr. Parsley was an employee of Defendant, Franklin
County Publishing Company, Inc., d/b/a/ The Herald Chronicle (“Appellant”).

        Anne Lavoie apparently filed suit against Appellant and Mr. Parsley before later
nonsuiting her action against Appellant only.2 On October 31, 2008, Anne Lavoie refiled her
action in the Franklin County Circuit Court against Appellant. Thus, at this point, Anne
Lavoie had concurrent, separate actions filed against Mr. Parsley and Appellant. On
November 19, 2008, Jodee Lavoie filed her first complaint in the Franklin County Circuit
Court against both Appellant and Mr. Parsley.3 In their respective complaints, the Lavoies
allege that Mr. Parsley operated his vehicle in a negligent manner and that Mr. Parsley was
acting in the course and scope of his employment with Appellant at the time of the accident.
Consequently, both Lavoies allege that Appellant is vicariously liable under the theory of
respondeat superior for the negligent acts of Mr. Parsley.4 Neither complaint alleges that
Appellant was directly negligent in causing the accident. Both complaints seek
compensatory damages in the amount of fifty-thousand dollars.


        1
            Mr. Parsley is not a party to this appeal.
        2
         Anne Lavoie’s original complaint was filed October 25, 2006. The order of nonsuit is not contained
in the appellate record.
        3
          No explanation is provided in the appellate record for Jodee Lavoie’s apparent delay in filing suit.
In its answer, Appellant asserted that Ms. Lavoie’s claim was barred by the statute of limitations; however,
no ruling of the trial court on this issue is contained in the record and Appellant has not raised this issue on
appeal. Given the poor state of the appellate record, and given our decision herein, we decline to raise this
issue, sua sponte, on appeal.
        4
        Specifically, both complaints, which, aside from the minor discrepancies indicated in brackets
below, contain identical allegations, state as follows:

                   The negligence and negligence per se of [defendant] Michael Parsley[,] is
                   imputed to defendant, Franklin County Publishing Company, Inc. d/b/a The
                   Herald-Chronicle, by the doctrine of respondeat superior. At the time of
                   the collision, [defendant,] Michael Parsley was an employee of defendant,
                   Franklin County Publishing Company, Inc. d/b/a The Herald-Chronicle,
                   and was acting in the course of and within the scope of his employment and
                   in the furtherance of the business of defendant, Franklin County Publishing
                   Company, Inc. d/b/a The-Herald Chronicle. Therefore, said defendant is
                   liable to the plaintiff for all damages directly and proximately caused by
                   Parsley.

                                                         -2-
        On January 20, 2009, Appellant filed motions for summary judgment in both of its
cases, asserting that Mr. Parsley was not acting in the course and scope of his employment
at the time of the accident and that Appellant was, therefore, not vicariously liable.5 In the
meantime, both Lavoies entered into a settlement agreement with Mr. Parsley, in which, in
exchange for a sum certain, both agreed to release Mr. Parsley from any liability stemming
from the automobile accident on May 5, 2005.6 Substantially identical orders of compromise
and dismissal were entered in both cases against Mr. Parsely dismissing him with prejudice.7
Both orders expressly state that each plaintiff reserves her cause of action against Appellant.

        Following the Lavoies’ settlement with Mr. Parsley, Appellant filed, in both of its
cases, a supplement to its motion for summary judgment, asserting that, because the Lavoies’
claims of vicarious liability against Appellant were derivative in nature, they could no longer
maintain their suit once a settlement was reached with Mr. Parsley. By order of October 5,
2010, the trial court ruled on Appellant’s summary judgment motion in Jodee Lavoie’s case.
The court denied Appellant’s motion for summary judgment, finding that Ms. Lavoie
effectively reserved her cause of action against Appellant. The court also found that it was
questionable whether Mr. Parsley was acting within the course and scope of his employment
with Appellant, but reserved ruling on this issue until after Mr. Parsley’s deposition.

        While Appellant’s summary judgment motion in Anne Lavoie’s case was still
pending, the two cases were consolidated. Thereafter, Appellant filed a motion requesting
the court to reconsider its denial of summary judgment in Jodee Lavoie’s case and also
seeking interlocutory appeal to this Court. By order of November 2, 2010, the trial court
considered Appellant’s pending summary judgment motion in Anne Lavoie’s case,
Appellant’s motion for reconsideration in Jodee Lavoie’s case, and Appellant’s motion for
interlocutory appeal. The trial court found that the law was not clear as to whether the
Lavoies could pursue their case against Appellant after settling with Mr. Parsley. Therefore,
the trial court denied Appellant’s motions for summary judgment and reconsideration, but
granted Appellant’s motion for interlocutory appeal. On December 1, 2010, this Court
granted Appellant’s application for permission to appeal pursuant to Tenn. R. App. P. 9.



        5
         Appellees’ (presumed) responses to Appellant’s motions for summary judgment are not contained
in the appellate record. Therefore, we cannot ascertain what arguments Appellees made to the trial court in
support of their position.
        6
        The copy of the settlement agreement contained in the appellate record is not dated. The agreed
settlement amount is handwritten and appears to be either $3,500 or $5,500 each.
        7
         The orders of compromise and dismissal in Jodee and Anne Lavoie’s cases against Mr. Parsely were
entered, respectively, on August 20 and August 25, 2009.

                                                   -3-
       The parties waived oral argument before this Court; therefore, we have considered the
record before us, the parties’ appellate briefs, and the appropriate authorities. Appellees
allege that Appellant is vicariously liable for the acts of Mr. Parsley under the theory of
respondeat superior, which permits a principal to be held liable for the acts of its agent. See
Tucker v. Sierra Builders, 180 S.W.3d 109, 120 (Tenn. Ct. App. 2005).8 Appellant, on the
other hand, contends that any liability which may have attached under the theory of
respondeat superior prior to Appellees’ settlement with Mr. Parsley, was extinguished by
virtue of the settlement. Thus, we are presented with the question of whether, as a matter of
law, a plaintiff is barred from maintaining a suit against an employer under a sole theory of
respondeat superior where the plaintiff settles her claim against the employee, executes a
release of all claims as to the employee, but reserves her claim against the employer in a
court order dismissing the employee with prejudice.

        The trial court left unresolved the question of whether Mr. Parsley was acting within
the course and scope of his employment at the time of the accident. In our view, if
Appellees’ suit against Appellant is barred by virtue of their settlement with Mr. Parsely, then
the case is resolved and it does not matter whether Mr. Parsely was acting within the course
and scope of his employment. On the other hand, if Appellees’ settlement does not bar their
suit, then we must remand to the trial court to resolve whether Mr. Parsely was acting within
the course and scope of his employment. Thus, this Court is presented solely with a question
of law, and our standard of review is de novo on the record with no presumption of
correctness. Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000).

       The question of law before this Court has been well settled in Tennessee. It is quite
nearly blackletter law that a plaintiff is not permitted to pursue a claim against a principal
based solely on vicarious liability when the plaintiff has settled with the agent and thereby
released the agent from liability. See, e.g., Abshure v. Methodist Healthcare-Memphis
Hosps., 325 S.W.3d 98, 107-08 (Tenn. 2010); Johnson v. LeBonheur Children’s Med. Ctr.,
74 S.W.3d 338, 344-45 (Tenn. 2002); Tutton v. Patterson, 714 S.W.2d 268, 271 (Tenn.
1986); Craven v. Lawson, 534 S.W.2d 653, 654, 656-57 (Tenn. 1976); Stewart v. Craig, 344
S.W.2d 761, 762-63 (Tenn. 1961); Olympia Child Dev. Ctr., Inc. v. City of Maryville, 59
S.W.3d 128, 134-35 (Tenn. Ct. App. 2001); McGee v. Wilson County, 574 S.W.2d 744, 747
(Tenn. Ct. App. 1978).


        8
          In order to hold a principal liable for the acts of another under the theory of respondeat superior,
a plaintiff must prove: “(1) that the person causing the injury was the principal’s agent and (2) that the person
causing the injury was acting on the principal’s business and acting within the scope of his or her
employment when the injury occurred.” Tucker, 180 S.W.3d at 120 (citing Russell v. City of Memphis, 106
S.W.3d 655, 657 (Tenn. Ct. App. 2002); Tennessee Farmers Mut. Ins. Co. v. American Mut. Liab. Ins. Co.,
840 S.W.2d 933, 937 (Tenn. Ct. App. 1992)).

                                                      -4-
        This rule applies to all manner of claims asserting vicarious liability, including those
arising from employer-employee relationships in which liability is based on the theory of
respondeat superior. See, e.g., Abshure, 325 S.W.3d at 107; Tutton, 714 S.W.2d at 271;
Stewart, 344 S.W.2d at 763; Olympia, 59 S.W.3d at 134-35; McGee, 574 S.W.2d at 747; see
also Lawrence A. Pivnick, Tennessee Circuit Court Practice § 5:5, p.499-500 (2011). This
rule is an exception to the general rule that a plaintiff may sue an agent (i.e., employee),
principal (i.e., employer), or both. Abshure, 325 S.W.3d at 106.9 Thus, once a plaintiff has
settled with the employee, it may no longer maintain a suit based solely on the theory of
respondeat superior against the employer.

        This principle of vicarious liability is premised on the theory that, because the agent’s
liability is primary and the principal’s liability derivative upon the agent’s, once the agent can
no longer be held liable, it is contradictory to maintain suit against the principal. D.B.
Loveman Co. v. Bayless, 160 S.W. 841, 843 (Tenn. 1913). Recently, in Abshure, our
Supreme Court concisely reviewed Tennessee caselaw on this issue, and noted that, while
the rationale for the rule has not always been clearly explained by the courts, “the driving
force behind the common law rule appeared to be that in the absence of the rule a plaintiff
could receive more than one satisfaction for her injury.” Abshure, 325 S.W.3d at 107-108
(quoting Convit v. Wilson, 980 A.2d 1104, 1115-16 (D.C. 2009)); see also R ESTATEMENT
(T HIRD) OF T ORTS: A PPORTIONMENT OF L IABILITY § 16 cmt. d, and reporters’ note cmt. d.10

        In this case, this point of law being clear, Appellees’ argument rests on distinguishing
the case of Olympia Child Development Center, Inc. v. City of Maryville, 59 S.W.3d 128
(Tenn. Ct. App. 2001). While the procedural history of that case is complex, the essential
facts are these. An employee of the plaintiff daycare center was driving a van owned by the
daycare when the van was struck by a vehicle operated by an off-duty police officer
employed by the defendant City of Maryville. Id. at 130. The daycare filed suit against the
police officer, and, in a separate action, filed suit against the city under a theory of vicarious
liability. Id. at 130-31. After much ensuing litigation, the daycare settled its claims against


        9
          Our Supreme Court noted in Abshure that Tennessee common law has identified four such
exceptions: “(1) when the agent has been exonerated by a finding of non-liability; (2) when the plaintiff has
settled its claim against the agent; (3) when the agent is immune from suit, either by statute or by the
common law; and (4) when the plaintiff’s claim against the agent is procedurally barred by operation of law
before the plaintiff asserts a vicarious liability claim against the principal.” Abshure, 325 S.W.3d at 106
(emphasis added); see also Lebonheur, 74 S.W.3d at 345.
        10
          Tennessee’s position on the effect of settlement with the agent on the liability of the principal is
not a universal one. See, e.g., RESTATEM ENT (THIRD ) OF TORTS : APPORTIONMENT OF LIABILITY § 16
reporters’ note cmt. d; J.D. Lee & Barry Lindahl, 1 Modern Tort Law: Liability and Litigation § 7:17 (2d
ed. 2010); see also Abshure, 325 S.W.3d at 108 n.11; Convit v. Wilson, 980 A.2d 1104 (D.C. 2009).

                                                     -5-
the police officer by executing a “Release of All Claims” in exchange for a payment of
money. Id. at 132. However, the daycare did not settle its vicarious liability claim against
the city, and the settlement with the police officer made no specific mention of this claim or
of the daycare’s separate litigation with the city. See id. Once the suit against the city
reached this Court, we affirmed the trial court’s grant of summary judgment in favor of the
city on the ground that the daycare’s settlement with the employee police officer extinguished
the liability of the employer city. Id. at 134.

        Appellees assert that Olympia does not control because the settlement agreement in
that case differs from the one here. Specifically, Appellees characterize the release in
Olympia as an “unqualified release,” which operated to release every entity that might be
held liable under any theory. Appellees argue in their brief that, in this case, “the release
expressly reserves the right of action against [Appellant].” The trial court was apparently
convinced that Olympia was distinguishable on this basis. We find Appellees’ argument
unpersuasive for a number of reasons.

        We first question Appellees’ characterization of the release in Olympia as being
“unqualified.” Appellees’ argument seems to imply that the plaintiff daycare in Olympia,
in addition to releasing the employee police officer, also released the employer city by the
same settlement agreement. Under the facts of Olympia, this was not the case. Rather, the
principal, i.e., the city, was not a party to the settlement between the plaintiff and the agent.
See id. at 132. The Olympia release did not mention the city and did not release it from
liability. See id at 132. Thus, Olympia involved neither a principal settling with a plaintiff,
nor a plaintiff voluntarily releasing a principal. Nevertheless, this Court raised the issue, sua
sponte, whether the daycare’s settlement with the employee released the city and concluded
that it did.

       We note that the settlement agreement in the instant case does not, itself, reserve a
cause of action against Appellant. In fact, neither Appellant, nor Appellees’ claim against
Appellant, is mentioned in the settlement agreement. This may ultimately be of little
significance, both for the reasons discussed below, and because orders of compromise and
dismissal were entered in both cases dismissing Mr. Parsley with prejudice and noting that
Appellees reserved their cause of action against Appellant. We can discern from these orders
that Appellees and Mr. Parsley apparently agreed that their settlement agreement would not
affect Appellees’ right to pursue further action against Appellant. The question presented
is what legal effect this agreement had.

       In this case, Appellees and Mr. Parsley entered into an agreed order of compromise
and dismissal memorializing their settlement agreement. Because this agreed order disposed
of the rights and liabilities of Appellees and Mr. Parsley, it is properly referred to as an

                                               -6-
agreed judgment. Ruckart v. Shubert, 443 S.W.2d 466, 468 (Tenn. 1969). “An agreed
judgment is in substance a contract of record made by the parties to the agreement.”
Tennessee Envtl. Council v. Water Quality Bd., 250 S.W.3d 44, 50-51 (citations omitted).
“It is a contract made final and binding upon the parties to the contract.” Id. at 51 (citing
Barretsville Bank & Trust Co. v. Bolton, 187 S.W.2d 306, 309 (1945). However, an agreed
judgment is binding only on the parties thereto. Gardiner v. Word, 731 S.W.2d 889, 893
(Tenn. 1987); Boyce v. Stanton, 83 Tenn. 346, 1885 WL 2909 (Tenn. 1885); see also 49
C.J.S. Judgments § 240 (“A consent judgment acquires it[s] binding force from the voluntary
acquiescence of the parties, and thus binds only the consenting parties.”); Lawrence A.
Pivnick, Tennessee Circuit Court Practice § 27:1, p.358 n.6 (2011).

        Thus, Appellees and Mr. Parsley could not affect the legal rights of Appellant through
an agreed order of compromise and dismissal to which Appellant was not a party.11 For this
reason, both the trial court and Appellees have incorrectly perceived the significance of
Appellees’ attempted reservation of their cause of action against Appellant. The focal point
of the rule extinguishing the liability of the principal, once the plaintiff has settled with the
agent, is on the release of liability of the agent, not the principal. That is, once the agent is
released from liability by virtue of settlement with the plaintiff, the principal is automatically
released. Olympia, 59 S.W.3d at 135. This occurs by operation of law, and it is immaterial
that Appellees attempted to save their suit against the principal by agreement with the agent.
Under these circumstances, no agreement between Appellees and Mr. Parsley can preserve
Appellees’ cause of action against Appellant.12 See, e.g., Gilbert v. Sycamore Mun. Hosp.,
622 N.E.2d 788, 797 (Ill. 1993) (“‘any settlement between the agent and the plaintiff must


        11
          We are not presented with a case in which the principal joined the settlement between the plaintiff
and agent and, for whatever reason, allowed by contract that the plaintiff could maintain their suit against
the principal. Consequently, we do not decide this issue.
        12
           We are aware of the case of O’Rear v. Oman Construction Co., 362 S.W.2d 217 (Tenn. 1962),
but conclude that it does not address the precise issue at hand. The plaintiffs in that case sued a construction
company and the City of Chattanooga for damages to their home from dynamite blasting. Id. at 217. The
plaintiffs’ suit against the city alleged both direct negligence and vicarious liability for the construction
company’s actions under a theory of respondeat superior. Id. at 217-18. When the plaintiffs entered into
a covenant not to sue the construction company, they also expressly reserved their right to sue the city. Id.
at 217. The trial court ruled that the plaintiffs’ settlement with the construction company precluded any
action against the city. Id. The Tennessee Supreme Court reversed, holding that the plaintiffs had alleged
independent acts of negligence against the city which were not barred by the plaintiffs’ settlement with the
construction company. Id. at 218. However, the Supreme Court did not address the effect of the plaintiffs’
reservation of rights to sue the city. Consequently, O’Rear does not address the effect of a reservation, but
merely holds that where a plaintiff alleges separate, independent acts of negligence against the principal,
settlement with the agent does not extinguish the right of the plaintiff to sue the principal. In this case,
Appellees did not make such independent allegations of negligence against Appellant. See supra note 4.

                                                      -7-
also extinguish the principal’s vicarious liability’ . . . regardless of whether the plaintiff’s
covenant not to sue the agent expressly reserves the plaintiff’s right to seek recovery from
the principal.”) (quoting American Nat’l Bank & Trust Co. v. Columbus-Cuneo-Cabrini
Med. Ctr., 609 N.E.2d 285 (Ill. 1992)); Atkinson v. Wichita Clinic, 763 P.2d 1085,1090
(Kan. 1988) (“‘Assuming, arguendo, that the plaintiff’s release reserved to her all the rights
she possessed at that time . . . we think when she accepted full satisfaction of the judgment
against [the agent], she had no rights to reserve.’”) (quoting Jacobson v. Parrill, 351 P.2d
194, 201 (Kan. 1960)); see also Copeland v. Humana of Kentucky, Inc., 769 S.W.2d 70
(Ky. Ct. App. 1989); J & J Timber Co. v. Broome, 932 So. 2d 1 (Miss. 2006); but see
Woodrum v. Johnson, 559 S.E.2d 908 (W. Va. 2001); Convit v. Wilson, 980 A.2d 1104
(D.C. 2009).

        Given that Appellees’ attempted reservation was ineffective, we conclude that
Olympia fits squarely with the present case. In both cases, the agent was released by virtue
of settlement with the plaintiff, and, therefore, the principal’s liability was simultaneously
extinguished. Here, Appellant’s liability was extinguished by “the mere fact that [Mr.
Parsley’s] liability was extinguished by the release.” Olympia, 59 S.W.3d 128, 135 (Tenn.
Ct. App. 2001). In affirming the grant of summary judgment to the principal, the Olympia
court noted that “[i]f the agent can no longer be found liable in a judicial proceeding–and,
in this case, he clearly cannot–then it automatically follows that the principal cannot be held
liable, where, as here, the sole basis of the cause of action against the principal is vicarious
in nature.” Id. We discern no reason why this rule should change simply because the
plaintiff and agent agreed amongst themselves to preserve the right to sue the principal.13
Consequently, Appellees suit is barred.

       This case is before the Court on interlocutory appeal of the trial court’s denial of
Appellant’s motions for summary judgment. Aside from the question presented to this Court,
the lone disputed issue was whether Mr. Parsley was acting within the course and scope of
his employment. Our decision today is dispositive of this case. If Mr. Parsley was acting
outside of the course and scope of his employment, Appellant cannot be held liable under
respondeat superior. See Tucker v. Sierra Builders, 180 S.W.3d 109, 120 (Tenn. Ct. App.
2005). Conversely, even if Mr. Parsley was acting within the course and scope of his
employment, Appellant cannot be held vicariously liable for Mr. Parsley’s actions as a result
of the release of Appellees’ claim against Mr. Parsley. See Olympia, 59 S.W.3d at 135.
Because vicarious liability was the sole cause of action alleged against Appellant, we
conclude that Appellant is entitled to summary judgment.


        13
          See, e.g., Gilbert v. Sycamore Mun. Hosp., 622 N.E.2d 788, 797 (Ill. 1993) (noting that under a
rule permitting a plaintiff to reserve the right to sue the principal, “it is fair to surmise that no covenant not
to sue an agent w[ould] ever lack such an express reservation of rights against the principal”).

                                                       -8-
        The judgment of the trial court is reversed, summary judgment is granted to Appellant,
Franklin County Publishing Company, Inc., d/b/a/ The Herald Chronicle, and the case is
dismissed. We remand for such further proceedings as may be necessary and consistent with
this Opinion. Costs of this appeal are assessed one-half to Appellee, Jodee Lavoie, and one-
half to Appellee, Anne Lavoie, for which execution may issue if necessary.




                                                   _________________________________
                                                   J. STEVEN STAFFORD, JUDGE




                                             -9-